Title: Abigail Adams to Cotton Tufts, 18 April 1790
From: Adams, Abigail
To: Tufts, Cotton


Dear sir
Newyork April 18 1790
Your kind favour of the 5th Instant came safe to Hand. I know our interest at Braintree can be of very little Service to us, seperated as we are from it, and lying so much in Buildings. I do not know what benefit was last year derived from the great Garden but unless Bass could carry manure upon it, it would soon become good for very little. if any method could be devised by which the Rent could be paid, I should have no objection to their continuing there for the last year. I was to have it in work whenever I or my Friends calld upon him, some of it has been paid in that way. I have been informd that one of the Fosters was engaged to mrs vesey for the payment of her House Rent, perhaps they might be induced to now. as to Clark I should suppose there was garden enough both for Pheby & him in the peice fenced of, but if there is not, Bass & he may perhaps compound. the House in Boston I do not think will let at all after the lower Room is taken of. if it should prove so, it will certainly be much more prudent to give 15£ pounds for an office than take that which yealds 36£. as to our return to Braintree during the Recess of congress—it depends upon the Length of time that they now Sit, and the period for which they adjourn. it is necessary to make nice calculations. the expence of a movement of that kind may be attended with more trouble than advantage. if the adjournment should be from june untill the Next April it might answer for us, but should they rise & make a fall Sessions, it would not answer. we must content ourselves to Tarry where we are without visiting our Friends I fear. From the progress made in Buisness it is impossible to Guess when congress will rise. The Buisness before them is a Harculian Labour the Members of different states think so widely from each other, that it is difficult to accommodate their interests to each other. what one Member esteems the pillar, the Bulwork of the constitution, an other considers as the Ruin of his State. the late vote respecting the assumption has made much ill Blood, and as the Members are not yet cool enough to persue the subject, they have taken up other Buisness for a few days— from the conversation which I have heard, I believe it will again be brought on, or Congress will rise without doing any thing more upon the subject it is impossible Sir, You must be very sensible in such an assembly those only should speak who speak to the purpose. it is frequently the case that those who have least matter, ingrose most of the Time. they must be heard and frequently answerd, or they would complain of unfair dealing for Instance, how much Time has that Mad Man Gardner expended this very year in your Legislature, to very bad purposes. Men of Sense and industery complain here as loudly as their constituents, but untill Men of Superiour abilities compose publick assemblies, Buisness will be procrastinated. the National Debt is a subject of such vast weight and importance as requires the wisest Heads, and honestest Hearts to adjust with any degree of satisfaction. mr Gerry has acquired great honour and Reputation upon this Subject, and restored his former credit.
I wish sir you could find it convenient to make us a visit. it would give great pleasure to your affectionate Friends / and particularly to your Neice
Abigail Adams

Ps I should be glad of the Hams when Barnard comes— I do not find any like them here
I have received two Letters from mrs Cranch. I shall write her by the next post. we have had a severe snow storm to day attended with a very high wind. it has turnd to rain but storms severely yet. my duty to your good Lady. be so good as to buy me a ticket in some of the Lotteries, I care not which.

